Exhibit 10.15

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT, AS AMENDED.

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (“THE SUPPLY AGREEMENT”) is made effective as of the 9th
day of June, 1999 (the “Effective Date”) by and between IDEC PHARMACEUTICALS
CORPORATION, a Delaware corporation, having its principal place of business at
11011 Torreyana Road, San Diego, California 92121(“IDEC”) and SCHERING
AKTIENGESELLSCHAFT, a German corporation, having its principal place of business
at Müllerstrasse 178, D-13342 Berlin, Germany (“SCHERING”). IDEC and SCHERING
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties”, and references to “IDEC” shall include its Affiliates.

RECITALS

 

1.1 WHEREAS, IDEC and SCHERING have entered into a Collaboration Agreement of
even date, under which IDEC has granted to SCHERING an exclusive license to
develop and commercialize the Licensed Product(s) (as therein defined) in all
countries of the world outside the United States, on the terms and subject to
the conditions therein defined;

 

1.2 WHEREAS, SCHERING desires to secure its exclusive supply of IDEC 2B8 in Kit
form (as hereinafter defined) from IDEC, and IDEC has agreed to supply SCHERING
with its requirements of IDEC 2B8 in Kit form on the terms and subject to the
conditions hereinafter described;

 

1.3 WHEREAS, IDEC intends to manufacture and supply all of SCHERING’s
requirements of the 2B8 (as hereinafter defined) from an IDEC facility;

 

1.4 WHEREAS, IDEC intends to enter into a supply agreement with Catalytica, Inc.
for the supply (inter alia) of all of SCHERING’s requirements of the Antibody
Conjugate and Non-Antibody Components (as hereinafter defined); and

 

1.5 WHEREAS, IDEC has entered into a supply agreement with Nordion, Inc. whereby
Nordion agreed to supply yttrium to IDEC for use in the radiolabeling of IDEC
2B8.

 

1.6 WHEREAS, SCHERING intends to establish an independent contract with Nordion
or another Third Party for supply of yttrium.

 

1.7 NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

 

IDEC/Schering AG Supply Agreement 9 June 1999       1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

 

2.1 “2B8” means the unlabeled monoclonal antibody to CD20 cells more
particularly described on Exhibit B to the Collaboration Agreement and Exhibit A
of this Supply Agreement.

 

2.2 “Affiliate” means an entity which, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, IDEC or SCHERING, as the case may be. As used in this definition,
“control” means the direct or indirect ownership of fifty percent (50%) or more
of the stock having the right to vote for directors thereof, or the possession
of the power to direct or cause the direction of the management and policies of
an entity, whether through the ownership of the outstanding voting securities or
by contract or otherwise.

 

2.3 “Allocable Overhead” means costs incurred by a Party or for its account
which are attributable to a Party’s supervisory services, occupancy costs, and
its payroll, information systems, human relations and purchasing functions and
which are allocated to company departments based on space occupied or headcount
or other activity-based method, excluding compensation related to a Party’s
stock option program or any program that replaces such program. Allocable
Overhead shall not include any costs attributable to general corporate
activities including, by way of example, executive management, investor
relations, business development, legal affairs and finance.

 

2.4 “Antibody Conjugate” shall mean 2B8 conjugated with MxDTPA

 

2.5 “Antibody Manufacturing Cost” shall mean IDEC’s direct costs and charges,
including Allocable Overhead, related to the manufacture, packaging and shipment
of 2B8, and shall exclude costs and charges related to or occasioned by unused
manufacturing capacity, the manufacture of other products at IDEC’s facilities,
amortization of property, plant or equipment not specifically related to
manufacturing 2B8, and any employee costs associated with equity incentive
plans. Exhibit D to the Collaboration Agreement sets out a breakdown of IDEC’s
current Antibody Manufacturing Cost.

 

2.6 “Business Day” shall mean a day on which banking institutions are open for
business in California, U.S.A. and Berlin, Germany.

 

2.7 “Catalytica” shall mean Catalytica Pharmaceuticals, Inc., having its
principal place of business at intersection US13, NC11 and US 264, Greenville,
North Carolina 27834.

 

2.8 “CGMPs” shall mean both the principles detailed in the United States’
Current Good Manufacturing Practices (21 CFR 200, 211 and 600) and “The Rules
Governing Medicinal Products in the European Community – Volume IV Good
Manufacturing Practice for Medicinal Products”. CGMPs will also include
compliance with any applicable additional Regulatory Approval requirements.

 

IDEC/Schering AG Supply Agreement 9 June 1999       2



--------------------------------------------------------------------------------

2.9 “Clinical Requirements” shall mean the quantities of Kits which are needed
by SCHERING and its sublicensees (if any) for the conduct of preclinical and
clinical studies of Licensed Product throughout the Licensed Territory.

 

2.10 “Collaboration Agreement” shall mean the Collaboration and License
Agreement of even date herewith between IDEC and SCHERING.

 

2.11 “Commercially Reasonable and Diligent” means those efforts consistent with
the exercise of prudent scientific and business judgment, as applied to other
pharmaceutical products of similar potential and market size by the Party in
question.

 

2.12 “Commercial Requirements” shall mean the quantities of Kits which are
needed by SCHERING and its sublicensees (if any) for production, promotion and
sale of the Licensed Product throughout the world, excluding the United States.

 

2.13 “Cost of Goods Sold” shall mean the total of: [***].

 

2.14 “Effective Date” shall mean June 9, 1999.

 

2.15 “Expiration Date” shall mean the date established by the EMEA as the case
may be as the expiration date for each Kit Component.

 

2.16 “IDEC” shall mean IDEC Pharmaceuticals Corporation, a Delaware corporation,
and its Affiliates.

 

2.17 “Initial Phase” shall mean the period of two (2) years following the filing
of a Drug Approval Application in the Licensed Territory in accordance with
Section 5.1 of the Collaboration Agreement.

 

2.18 “Inter-Company Quality Agreement” shall mean the Inter-Company Quality
Agreement between SCHERING and IDEC of even date attached hereto to this Supply
Agreement as Exhibit B.

 

2.19 “Kit Expiration Date” shall mean the earliest Expiration Date of any of the
Kit Components.

 

2.20 “Kit(s)” shall mean a set of four unlabeled vials that include (1) Antibody
Conjugate, (2) sodium acetate buffer; (3) formulation buffer; and (4) an empty
10 mL reaction vial. The Kit does not include the radioisotope that will be
supplied independently by SCHERING or SCHERING’s designee. The term “Kit
Component” shall mean any one of the four individual unlabeled vials that define
Kit.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

IDEC/Schering AG Supply Agreement 9 June 1999       3



--------------------------------------------------------------------------------

2.21 “Licensed Product” shall mean either Antibody Conjugate alone or Antibody
Conjugate plus Non-Antibody Components or Y2B8 or, where the Imaging step is
required in any country or territory of the Licensed Territory, Antibody
Conjugate or Antibody Conjugate plus Non-Antibody Components or Y2B8 and In2B8
in either case as (a) developed by IDEC or (b) the intellectual property rights
to which are owned or Controlled, in whole or in part, by IDEC, in either (a) or
(b) as of the Effective Date or during the term of the Collaboration Agreement.

 

2.22 “Manufacturing Royalties” shall mean the royalties payable by IDEC to third
parties for licenses to manufacture or have manufactured Antibody Conjugate and
Non-Antibody Components, for as long as such royalties are payable. The
royalties currently payable by IDEC are listed in Exhibit F to the Collaboration
Agreement.

 

2.23 “Non-Antibody Components” shall mean all components of the Kit other than
the Antibody Conjugate.

 

2.24. “Non-Antibody Components Supply Cost” shall mean the invoiced costs and
charges of the suppliers of Non-Antibody Components to IDEC together with the
invoiced costs of the Third Party manufacturer for manufacture of Antibody
Conjugate from 2B8 provided by IDEC, negotiated at an arm’s-length basis in
accordance with the terms of this Supply Agreement.

 

2.25 “Non-Conforming Product” shall mean Kits that: (1) do not meet the
Specifications; (2) were not manufactured or tested in accordance with the
Quality Control Methods; or (3) were not manufactured in accordance with CGMPs.
Only those tests listed in the Specifications may be used to determine
conformity.

 

2.26 “Party(ies)” shall mean either SCHERING or IDEC and when used in the
plural, shall mean both of them.

 

2.27 “Quality Control Methods” shall mean those procedures and methods detailed
in the Intercompany Quality Agreement between IDEC and SCHERING as set forth in
Exhibit B, as may be amended in writing from time to time by mutual agreement of
the Parties hereto, which furthermore shall meet all applicable United States
and European Union regulations applicable to the manufacture and testing of the
Licensed Product.

 

IDEC/Schering AG Supply Agreement 9 June 1999       4



--------------------------------------------------------------------------------

2.29 “Regulatory Approval” shall mean any approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations of any
federal, state or local regulatory agency, department, bureau or other
governmental entity, necessary

  for the manufacture and sale of a Licensed Product in each regulatory
jurisdiction in which the Licensed Product will be sold.

 

2.30 “Specifications” means the specifications for the Kits, as set forth in
Exhibit A (as may be amended from time to time by mutual agreement of the
Parties within the limit of applicable Regulatory Approvals), which shall meet
all applicable United States and European Union governmental rules and
regulations relating to manufacturing and testing such as the Current Good
Manufacturing Practices required by the Federal Food, Drug and Cosmetic Act and
shall include any other matters agreed between the Parties in writing relating
to such Product.

 

2.31 “Supply Agreement” means this Supply Agreement between IDEC and SCHERING
dated the Effective Date.

 

2.32 “Y2B8” means that certain yttrium-labeled monoclonal antibody to B cells
more particularly described on Exhibit B to the Collaboration Agreement.

ARTICLE III

SUPPLY OF PRODUCT

 

3.1 Production of Kits

During the term of this Supply Agreement and subject to the terms and conditions
hereof, IDEC agrees to use all Commercially Reasonable and Diligent Efforts to
supply SCHERING with all of SCHERING’s Clinical Requirements and Commercial
Requirements of Kits and Kit Components (hereinafter referred to interchangeably
as Kits) for use and sale in the Licensed Territory. During the term of this
Agreement, IDEC will not supply Kits or Kit Components to any Party other than
SCHERING for sale or use in the Licensed Territory. During the term of this
Agreement, SCHERING will purchase all of its Clinical Requirements and
Commercial Requirements of Kits from IDEC except as otherwise provided in this
Supply Agreement.

 

3.2 Production of 2B8

During the term of this Supply Agreement, IDEC will manufacture 2B8 for supply
to SCHERING at an IDEC facility subject to any limitations in changing location
that would be presented by the Intercompany Quality Agreement. IDEC warrants
that it has and will retain sufficient capacity to supply sufficient 2B8 to meet
SCHERING’s Clinical Requirements and Commercial Requirements of Kits during the
Term of this Supply Agreement. IDEC may not cease supply of 2B8 from IDEC’s
facility without providing at least [***] notice to SCHERING of its decision to
cease such supply. In the event that IDEC decides to cease production of 2B8 at
IDEC’s Facility, then the provision of Section 7.2 of this Supply Agreement
shall apply.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

IDEC/Schering AG Supply Agreement 9 June 1999    5



--------------------------------------------------------------------------------

During the term of this Supply Agreement, IDEC will use all Commercially
Reasonable and Diligent Efforts to manufacture 2B8 in a cost-efficient way. IDEC
will furthermore use all Commercially Reasonable and Diligent Efforts to reduce
the cost of manufacture of the 2B8 as far as reasonably practicable and
consistent with the performance of IDEC’s other obligations hereunder and IDEC’s
operation of its manufacturing facility to support its other projects.

 

3.3 Supply of Non-Antibody Components

IDEC is currently in the course of negotiating a commercial supply agreement
with Catalytica for the supply of Non-Antibody Components to meet IDEC’s own
requirements in the United States and to meet SCHERING’s Clinical and Commercial
Requirements in the Licensed Territory. IDEC will use all reasonable efforts to
negotiate a supply contract with Catalytica on commercially reasonable terms and
conditions. IDEC will keep SCHERING informed of the progress of its negotiations
with Catalytica and will take account of all reasonable comments and proposals
which SCHERING may make in respect of such supply contracts.

IDEC’s agreement with Catalytica shall be such that the terms and conditions do
not favor without cause IDEC/United States supply over SCHERING/Licensed
Territory supply. Any terms related specifically to supply in the Licensed
Territory shall be subject to SCHERING’s review and approval, where such
approval shall not be unreasonably withheld.

 

3.4 Supply of Yttrium

SCHERING may, until such time as it has negotiated a supply agreement with
Nordion, Inc. or another Third Party for supply of yttrium in the Licensed
Territory, request IDEC that SCHERING may source some or all of its requirements
of yttrium from IDEC under IDEC’s existing agreement with Nordion. IDEC shall
accede to such request unless the supply of yttrium to the Licensed Territory
would result in a shortfall of supply to meet IDEC’s requirement in the United
States. SCHERING shall reimburse the costs paid by IDEC to Nordion, Inc. for
such supply of yttrium, including any additional costs charged by Nordion for
supply to Licensed Territory.

 

IDEC/Schering AG Supply Agreement 9 June 1999    6



--------------------------------------------------------------------------------

3.5 Subcontracting

Except as expressly provided in this Supply Agreement, after the EMEA approval,
IDEC will not contract out to any Third Party any part of the manufacture or
testing of 2B8, Antibody Conjugate, Non-Antibody Components or Kits without the
prior written approval of SCHERING, such approval not to be unreasonably
withheld.

ARTICLE IV

FORECASTING

 

4.1 Forecasting Procedures

IDEC will use all reasonable efforts to provide Kits to SCHERING with the
longest Kit Expiration Date that is practical under its supply agreement with
Catalytica and any other third parties associated with manufacture of Kits.
During the Initial Phase, IDEC shall deliver Kits to SCHERING with a minimum of
[***] months or more before Kit Expiration Date. Thereafter, IDEC shall deliver
Kits to SCHERING with a minimum of [***] months or more before Kit Expiration
Date. The following provisional forecasting procedures shall apply:

 

  (a) Within sixty (60) days of the Effective Date, SCHERING will provide IDEC
with a firm forecast for Clinical Requirements for the remainder of 1999.

 

  (b) On August 15 of each year starting in 1999 and updated thereafter on the
fifteenth day of second month of the calendar quarter (i.e., on 15 November,
15 February, and 15 May) during the term of the Supply Agreement, SCHERING shall
provide IDEC with a [***] month rolling forecast of expected Clinical
Requirements and Commercial Requirements for Kits for the period between the
start of the following calendar quarter and [***] months thereafter (“the [***]
month forecast”).

 

  (c) The last four (4) quarters of the [***] month forecast (i.e., the four
quarters furthest in time from the quarter in which the particular [***] month
forecast is provided by SCHERING) are not binding on SCHERING, and SCHERING
shall only be bound to purchase the quantities specified in the first four
(4) quarters of the [***] month forecast to the following extent:

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

IDEC/Schering AG Supply Agreement 9 June 1999    7



--------------------------------------------------------------------------------

  (i) The quantities specified for delivery in the first and second quarters
following the quarter in which the [***] month forecast is submitted are fixed,
and SCHERING shall purchase the amounts specified. The quantity specified in the
first and second quarters are referred to as a “Firm Forecast.”

 

  (ii)

During the Initial Phase, the quantities specified for delivery in the third and
fourth quarters following the quarter in which the [***] month forecast is
submitted may be varied by SCHERING by [***] percent [***]. By way of example,
if the amount specified in the Initial Phase is 100 units, SCHERING may
eventually submit an amended order for up to [***] units or for only [***]
units. If SCHERING wishes to amend an order pursuant to this subsection (ii), it
will do so by a quarterly update of the [***] month forecast in such a way that
the first and second quarter following the latest quarterly update of the [***]
month forecast will always constitute a Firm Forecast.

 

  (iii) After the Initial Phase, the quantities specified for delivery in the
third and fourth quarters following the quarter in which the [***] month
forecast is submitted may be varied by SCHERING by [***] percent [***]. By way
of example, if the amount specified after the Initial Phase is 100 units,
SCHERING may submit an amended order for up to [***] units or for only [***]
units. If SCHERING wishes to amend an order pursuant to this subsection (iii),
it will do so by a quarterly update of the [***] month forecast in such a way
that the first and second quarter following the latest quarterly update of the
[***] month forecast will always constitute a Firm Forecast.

 

  (iv) The quantities specified for delivery in the first two quarters following
the quarter in which the [***] month forecast is submitted are fixed and
SCHERING shall purchase the specified amount. Such quantities specified for the
first two quarters shall be referred to as the “Firm Forecast.”

 

  (d) On November 15 of each year starting in 1999, SCHERING shall provide IDEC
a [***] month non-binding forecast on a yearly basis of expected Clinical
Requirements and Commercial Requirements.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

IDEC/Schering AG Supply Agreement 9 June 1999    8



--------------------------------------------------------------------------------

  (e) The provisions of this Section 4.1 will be reviewed in good faith by the
Parties after the Kit Expiration Date is set by EMEA and the Catalytica
Agreement has been signed. If the agreement with third parties associated with
manufacture of Kits, such as Catalytica, provides more flexibility in purchase
order and forecasting timing, the Parties will share equitably in this increased
flexibility and amend the forecasting within commercially reasonably parameters
and good inventory management practices.

 

4.2 Purposes and Firm Forecast Variances

 

  (a) All forecasts under the Supply Agreement and updates thereof shall be for
the sole purpose of assisting IDEC in its planning and will not constitute an
obligation on SCHERING to purchase the quantities of the Kits indicated, except
as expressly stated in Section 4.1. Once a forecast has become a Firm Forecast,
such Firm Forecast will serve also as a purchase order and SCHERING will specify
therein its desired delivery date. IDEC shall be obligated to ship Kits no more
than [***] per year. IDEC shall use Commercially Reasonable and Diligent Efforts
to supply to SCHERING any requirements of the Kits in excess of those specified
in the Firm Forecast, but shall not be in breach of the Supply Agreement if it
is unable to do so, despite such efforts.

 

  (b) All Kits supplied by IDEC in terms of the Supply Agreement shall, from the
date of receipt by SCHERING, have an unexpired shelf life of at least [***]
months during the Initial Phase and, thereafter, at least [***] months.

 

  (c) SCHERING may, at its discretion, place orders for Kits or for individual
Kit Components or both, for example, SCHERING may order 1000 Kits or may order
1000 units of Kit Component (1) and 950 units of Kit Component (2).

All orders must be placed in terms of specific numbers of Kits or specific
numbers of Kit Components, as the case may be. Quantities actually shipped
pursuant to a given purchase order may vary from the quantities reflected in
such purchase order by up to five percent (5%) and still be deemed to be in
compliance with such purchase order; provided, however, SCHERING shall only be
invoiced and required to pay for the quantities of Kits which IDEC or its
designee actually ships to SCHERING, and provided further that SCHERING shall
only be required to pay for such quantities of such Kits, if a certificate of
analysis with respect to such Kits accompanies such invoice and indicates that
such Kit shipped to SCHERING meets the Specifications. SCHERING shall pay IDEC
the amount so invoiced at the time of IDEC’s shipment of Kits to SCHERING.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

IDEC/Schering AG Supply Agreement 9 June 1999    9



--------------------------------------------------------------------------------

4.3 Labeling and Packaging of Kits, Finished Product

For the Clinical Requirements and Commercial Requirements in the Licensed
Territory, SCHERING agrees to exert Commercially Reasonable and Diligent Efforts
to perform all work necessary at its expense to convert Kits supplied by IDEC
into finished product, including without limitation, labeling such vials and
placing them in [***] packaging for sale, and all related testing and inspection
related to the foregoing.

 

4.4 Delivery Dates

If IDEC expects a delay in shipment and release of Kits, it shall promptly
notify SCHERING of such expected delay and shall use its Commercially Reasonable
and Diligent Efforts to minimize such delay. In the event that IDEC cannot
deliver Kits to SCHERING within [***] days after the delivery date specified in
a purchase order accepted by IDEC, SCHERING may cancel such portion of such
purchase order or accept partial or complete delivery at a later date specified
by IDEC. IDEC and/or its designee shall continue a production and/or vialing
campaign until they produce and deliver all quantities of Kits specified in the
purchase order and accepted by SCHERING for such campaign period. In the event
that the delivery of Kits is delayed by a period in excess of [***] days,
SCHERING may, in addition to any other remedies, without penalty amend the next
Firm Forecast by up to an amount equivalent to the delayed shipment. In the
event that IDEC cannot deliver the Kits specified in the purchase order,
SCHERING and IDEC shall meet to determine what actions to take and the
provisions of Article VI shall apply.

 

4.5 Change Orders

If SCHERING requests a change to a SCHERING Firm Forecast order, IDEC shall use
Commercially Reasonable and Diligent Efforts to accommodate such change,
provided it is reasonable.

 

4.6 Kit Shortfall, Supply Interruptions

 

  (a) The Parties agree to use Commercially Reasonable and Diligent Efforts to
carry adequate inventories of Kits for their respective territories. IDEC will
use Commercially Reasonable and Diligent Efforts to carry an adequate inventory
of Kits to supply SCHERING. The Kits will be withdrawn from inventory on a
First-In First-Out basis and IDEC will use Commercially Reasonable and Diligent
Efforts to minimize the age of the Kits maintained in inventory.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

IDEC/Schering AG Supply Agreement 9 June 1999       10



--------------------------------------------------------------------------------

  (b) If, under the Supply Agreement, the Clinical Requirements and Commercial
Requirements of SCHERING cannot be met, because of either the quantities of Kits
ordered or the delivery schedules proposed, the Parties acknowledge that
Commercial Requirements have priority over Clinical Requirements, except for the
Clinical Requirements in the Licensed Territory countries needed to obtain (i)
marketing approval of the Licensed Product in each of such countries for the
first indication for the Licensed Product in each of such countries, and
(ii) reimbursement approval in the Licensed Territory countries. Once the
Licensed Product receives Regulatory Approval in a given country within the
Licensed Territory, the Commercial Requirements will thereafter have priority
over Clinical Requirements in such country.

 

  (c) In the event that for reasons of force majeure or other reasons beyond the
control of IDEC there is a temporary reduction in manufacturing capacity
resulting in reduced output of 2B8 or Kits then, and without prejudice to the
provisions of Article VI, the supply of Kits will be rationed between SCHERING
and IDEC on a basis proportionate to previously prevailing Licensed Product
annual turnover in the United States and Licensed Territory

 

4.7 Non-Conforming Kit

 

  (a) Kits supplied hereunder shall be produced in accordance with the
Specifications (see Exhibit A), Quality Control Methods and CGMPs, and shall be
stored by IDEC or its designee until shipment to SCHERING, as appropriate, in
accordance with the Specifications prior to any sale or distribution. IDEC shall
deliver to SCHERING with each Kit (i) a certificate of analysis indicating such
Kits comply with the Specifications, and (ii) a certificate of compliance
indicating that such Kits were manufactured in accordance with CGMPs and
indicating non-complying process variances and/or incidents as described in the
Intercompany Quality Agreement.

 

  (b) Any non-conforming claim by SCHERING must be submitted to IDEC in writing
within [***] days after determining that the Kit is Non-Conforming Product, and
be accompanied by a report (including a fully representative Kit sample from the
batch analyzed; provided, however, no Kit sample need be sent if the
non-conformance is due to non-compliance with CGMPs) of analysis of the
allegedly Non-Conforming Product. If after IDEC’s own analysis of the Kit sample
(which shall be completed within [***] days after its receipt by IDEC) IDEC
agrees with the claim of non-conformity and determines that SCHERING is not
responsible for the non-conformity, IDEC shall:

 

  (i) Use Commercially Reasonably and Diligent Efforts to promptly replace such
Non-Conforming Product;

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

IDEC/Schering AG Supply Agreement 9 June 1999       11



--------------------------------------------------------------------------------

  (ii) Fully compensate SCHERING for actual, direct damages sustained as a
result of the affected delivery lots of Non-Conforming Product.

 

  (iii) Reimburse SCHERING for any costs incurred by SCHERING in converting
Non-Conforming Product to conforming Kit pursuant to Section (c) below;

 

  (iv) Pay SCHERING’s actual costs for notification, destruction or return of
the Non-Conforming Product; and

 

  (v) Pay any costs directly associated with the manufacture or distribution of
replacement Kits.

These provisions are without prejudice to any obligations of IDEC under Article
XV of the Collaboration Agreement.

 

  (c) If there are procedures by which SCHERING, without unreasonable effort,
inconvenience or expense, can convert, or cause to be converted, any Non-
Conforming Product into conforming Kit, SCHERING shall initiate such procedures
upon IDEC’s request, and so long as SCHERING has the necessary regulatory
authority to do so. If IDEC is responsible for the non-conformity and SCHERING
converts the Non-Conforming Product into conforming Kit, then such Kit shall be
deemed to be conforming Kit delivered hereunder on the date on which such
conversion is completed and IDEC shall reimburse SCHERING the reasonable costs
of converting the Non-Conforming Product into conforming Kit.

 

  (d) If, after its own analysis, IDEC does not agree with the claim of
non-conformity or determines that SCHERING is responsible for the
non-conformity, SCHERING and IDEC shall in good faith promptly attempt to agree
upon a settlement of the issue as described in the Intercompany Quality
Agreement. If a decision is not reached under the Intercompany Quality Agreement
the Parties may use the Dispute Resolution Provisions in Article V to allocate
the economic loss, if any, associated with SCHERING’s disposition of the Kits or
finished product.

 

  (e) IDEC shall replace the allegedly Non-Conforming Product during:

 

  (i) The pendency of any settlement negotiations described in subsection (d) of
this Section; or

 

  (ii) The exhaustion of procedures specified in subsections (b), (c), and
(d) of this Section if the inability to use the allegedly Non-Conforming Product
causes a shortfall of available Kits or finished product to meet the Clinical
Requirements or the Commercial Requirements.

 

IDEC/Schering AG Supply Agreement 9 June 1999       12



--------------------------------------------------------------------------------

4.8 Shipment

IDEC shall ship the Kits to such destinations chosen by SCHERING to the extent
that such shipments are permitted by law and practical for IDEC given the
regulatory requirements of the United States and the importing country. Such
shipments shall be by carriers acceptable to SCHERING. Shipment shall be F.O.B
(as defined in the latest version of INCOTERMS from time to time in force) IDEC
San Diego or the site of IDEC’s designee, provided that IDEC’s designee is
located in the United States or the European Union. Title and risk of loss as to
all Kits shipped shall pass to SCHERING upon delivery to the carrier. SCHERING
shall be responsible for all freight, freight brokerage, insurance and other
costs attributable to shipping the Kits from the manufacturing site to any
destination chosen by SCHERING.

 

4.9 Governing Terms

All sales of Kits from IDEC to SCHERING shall be subject to the provisions of
the Supply Agreement, including the Specifications, and shall not be subject to
any terms and conditions contained on any Firm Forecasts or purchase orders
submitted under the Supply Agreement, except insofar as any such Firm Forecasts
or purchase orders establishes in writing: (i) the quantity of any Kits ordered;
(ii) the delivery date, consistent with the terms hereof; (iii) the shipment
routes; or (iv) the carrier selected by SCHERING.

 

4.10 Taxes

SCHERING purchasing Kits hereunder shall bear all applicable federal,
provincial, municipal and other governmental taxes (such as sale, use or similar
taxes), duties, or import charges, except for any tax on profits that IDEC may
be required to pay or collect as a result of the Supply Agreement.

 

4.11 No Implied Representations, Warranties or Conditions

IDEC warrants that each of the Kits supplied by IDEC shall meet the
Specifications (see Exhibit A), and shall be manufactured according to CGMPs.
and in accordance with the provisions of the Inter-Company Quality Agreement.
EXCEPT AS OTHERWISE EXPRESSLY HEREIN PROVIDED, IDEC MAKES NO REPRESENTATIONS OR
WARRANTIES AND THERE ARE NO CONDITIONS, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE, WITH RESPECT TO THE KITS SUPPLIED HEREUNDER, INCLUDING, WITHOUT
LIMITATION, ANY SUCH REPRESENTATIONS, WARRANTIES OR CONDITIONS WITH RESPECT TO
THE NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF
SUCH KITS OR FINISHED PRODUCT.

 

 

IDEC/Schering AG Supply Agreement 9 June 1999       13



--------------------------------------------------------------------------------

ARTICLE V

PAYMENTS AND INVOICES

 

5. 1 Payment for Clinical Requirements and Commercial Requirements

 

  (a) Clinical Requirements. IDEC will supply all Clinical Requirements of Kits,
which are used in clinical studies for obtaining all Regulatory Approvals in the
Licensed Territory at [***] of Cost of Goods Sold.

 

  (b) Commercial Requirements. The Parties good faith estimate of Cost of Goods
Sold is [***] per Kit. Assuming that only one such Kit is necessary per patient
therapeutic protocol (i.e., elimination of the Imaging Step), IDEC shall supply
SCHERING with Commercial Requirements at up to [***] of IDEC’s Cost of Goods
Sold up to [***] per Kit (“Cost Plus Maximum Price”). Above the Cost Plus
Maximum Price, IDEC will supply Commercial Requirements at [***] of Cost of
Goods Sold. In the event that any regulatory authorities in the Licensed
Territory approves Licensed Product with a label requiring the majority of
patients to use two such Kits (including the Imaging Step) per patient
therapeutic protocol, IDEC shall supply SCHERING with Commercial Requirements at
up to [***] of IDEC’s Cost of Goods Sold up to [***] per two Kits (“Two Kits
Cost Plus Maximum Price”) above the Two Kit Cost Plus Maximum Price, IDEC will
supply Commercial Requirements at [***] of Cost of Goods Sold.

 

5.2 Invoices and Method of Payment

 

  (a) For the first calendar year or part thereof during which Kits are
purchased by SCHERING from IDEC hereunder (the “First Purchase Year”), the
purchase price of Kits and Kit Components will be based on a good faith
assessment by IDEC , taking account of all available knowledge and experience,
of the likely actual Costs of Goods Sold of the Kit in the First Purchase Year.
Within three months of the end of the First Purchase Year, IDEC will notify
SCHERING of the actual Cost of Goods Sold of Kits supplied during the First
Purchase Year and the purchase price will be retroactively adjusted. Each Party
shall pay any sums owing to the other Party as a result of such adjustment
within four (4) weeks of notification by the other Party of the amount due. The
purchase price of the Kit for the calendar year following the First Purchase
Year (such year and every succeeding calendar year being referred to as a
“Purchase Year”) will be calculated on the basis of the actual Cost of Goods
Sold of Kits in the First Purchase Year and will be retroactively adjusted
within three months of commencement of the next Purchase Year and the same
procedure will be followed for each Purchase Year of the Supply Agreement.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

IDEC/Schering AG Supply Agreement 9 June 1999    14



--------------------------------------------------------------------------------

  (b) IDEC shall prepare an invoice for each shipment of Kits setting forth the
purchase price, broken down into Antibody Manufacturing Cost, Cost of
Non-Antibody Components and Third Party Royalties. All payments to be made
hereunder shall be made within thirty (30) days in U.S. dollars by bank wire
transfer in immediately available funds to such account as IDEC shall designate
before such payment is due, free and clear of any taxes, duties, levies, fees or
charges, except for withholding taxes due on behalf of the seller (to the extent
applicable). SCHERING shall make any withholding payments due on behalf of IDEC
and shall promptly provide IDEC with written documentation of any such payment
sufficient to satisfy the reasonable requirements of an appropriate tax
authority with respect to an application by the selling Party for a foreign tax
credit for such payment or for similar treatment.

 

5.3 Audits

SCHERING shall have the right once per calendar year to request that its
independent public accounting firm perform an audit of IDEC’s books of accounts
for the sole purpose of verifying the calculations of Cost of Goods Sold in
accordance with the Supply Agreement. Such audits will be conducted at the
expense of SCHERING; provided, however, that if the audit results in an
adjustment of greater than [***] percent [***] for Cost of Goods Sold in any
period, the cost of the audit will be borne by IDEC. Audit results will be
shared with both Parties. Audits are limited to results in the two (2) years
prior to audit notification.

ARTICLE VI

ALTERNATE SUPPLY

 

6.1 Non-Antibody Components

After the Supply Agreement between IDEC and Catalytica expires or is terminated
(provided that the earliest termination date is no later than five years
following Regulatory Approval of Licensed Product in Licensed Territory,
SCHERING shall be entitled to have its requirements of Non-Antibody Components
supplied by an alternate supplier. SCHERING shall have the right to equip and
qualify itself, an Affiliate, or a third party for the manufacture of
Non-Antibody Components provided that SCHERING gives IDEC [***] months notice of
its decision to switch suppliers, and provided further that IDEC does not have
any reasonable objective grounds to object to such supplier.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

IDEC/Schering AG Supply Agreement 9 June 1999    15



--------------------------------------------------------------------------------

6.2 Alternate Supply of Antibody Conjugate

 

  (a) Whenever IDEC anticipates that it will be unable to supply those
quantities of Antibody Conjugate necessary to meet SCHERING’s Clinical
Requirements or Commercial Requirements, as the case may be, IDEC shall promptly
notify SCHERING of such anticipated inability. SCHERING shall be relieved of its
obligation to purchase its requirements of Antibody Conjugate exclusively from
IDEC during the period of IDEC’s inability to supply.

 

  (b) In the event (a) that IDEC should be unable to supply those quantities of
Antibody Conjugate necessary to meet SCHERING’s Clinical Requirements or
Commercial Requirements, as the case may be, for a period exceeding [***]months;
or (b) IDEC notifies SCHERING of its decision to cease production of Antibody
Conjugate at IDEC’s Facility; or (c) IDEC is no longer selling Licensed Product
in the United States and the Cost of Goods Sold plus [***] for Kits (or, if the
imaging step is required, the Cost of Goods Sold plus [***]) is greater than
[***] times the price per Kit that SCHERING can document with a binding contract
manufacturing bid based on good faith arms length negotiations,; in each such
case SCHERING shall be relieved of its obligation to purchase Antibody Conjugate
solely from IDEC and IDEC shall cooperate with SCHERING and any alternative
supplier designated by SCHERING to allow such alternative supplier to meet
SCHERING’s Clinical Requirements and Commercial Requirements of Antibody
Conjugate, including the provision of a royalty-free license under any
manufacturing technology of IDEC. SCHERING warrants that it will secure all the
licenses necessary to manufacture Licensed Product.

ARTICLE VII

DISPUTE RESOLUTION

 

7.1 Disputes

 

  (a) The Parties recognize that disputes as to certain matters may from time to
time arise during the term of the Supply Agreement which relate to the Parties’
rights and/or obligations hereunder. It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising under the
Supply Agreement in an expedient manner by mutual cooperation and without resort
to litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article VII, if and when a dispute arises under the
Supply Agreement.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

IDEC/Schering AG Supply Agreement 9 June 1999    16



--------------------------------------------------------------------------------

  (b) Any unresolved disputes arising hereunder shall be first referred to the
Steering Committee under the Collaboration Agreement by any Party at any time
after such dispute has arisen and such Party believes that there has been
sufficient discussion of the matter at levels below the Steering Committee. If
the Steering Committee is unable to resolve such dispute within [***] days of
being requested by a Party to resolve a dispute, any Party may, by written
notice to the other, have such dispute referred to their respective chief
operating officers, for attempted resolution by good faith negotiations within
[***] days after such notice is received. In the event the designated operating
officers are not able to resolve such dispute, any Party may at any time after
the [***] day period invoke the provisions of Section 7.2

 

7.2 Mediation and Arbitration

The Parties agree that any dispute, controversy or claim (except as to any issue
relating to intellectual property owned in whole or in part by IDEC or SCHERING)
arising out of or relating to the Supply Agreement, or the breach, termination,
or invalidity thereof, shall be resolved through negotiation, mediation and/or
binding arbitration. If a dispute arises between the Parties, and if said
dispute cannot be resolved pursuant to Section 7.1, the Parties agree to first
try in good faith to resolve such dispute by mediation administered by the
American Arbitration Association in accordance with its Commercial Mediation
Rules. If efforts at mediation are unsuccessful within [***] days, any
unresolved controversy or claim between the Parties shall be resolved by binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, except as modified herein. Each Party shall select one
arbitrator to resolve the dispute. The arbitration decision shall be rendered
within six months of conclusion of mediation and shall be binding and not be
appealable to any court in any jurisdiction. The prevailing Party may enter such
decision in any court having competent jurisdiction. The mediation or
arbitration proceeding shall be conducted in New York, New York. The Parties
agree that they shall share equally the cost of the mediation/arbitration filing
and bearing fees, and the cost of the mediator/arbitrator. Each Party must bear
its own attorney’s fees and associated costs and expenses.

 

7.3 Jurisdiction

For the purposes of this Article VII, the Parties agree to accept the
jurisdiction of the federal courts located in the Southern District of New York
for the purposes of enforcing awards entered pursuant to this Article and for
enforcing the agreements reflected in this Article.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

IDEC/Schering AG Supply Agreement 9 June 1999    17



--------------------------------------------------------------------------------

ARTICLE VIII

TERM AND TERMINATION

 

8.1 Term and Termination

The Supply Agreement shall commence as of the Effective Date and continue in
full force and effect until the Collaboration Agreement is terminated or expires
subject to any ongoing obligations provided for in the Collaboration Agreement,
which shall apply also to the Supply Agreement.

 

8.2 Termination for Breach

This Agreement may be terminated (i) in its entirety by either Party in the
event of the material breach or default by the other Party of the terms and
conditions hereof or (ii) with respect to the 2B8 or the Antibody Conjugate or
any Non-Antibody Components in the event of the material breach or default by
the other Party of the terms and conditions hereof with respect to the 2B8 or
the Antibody Conjugate or the Non-Antibody Components as the case may be,
provided however that the other Party shall first give to the defaulting Party
written notice of the proposed termination or cancellation of this Agreement,
specifying the grounds therefor. Upon receipt of such notice, the defaulting
Party shall have sixty (60) days to respond by curing such default or by
delivering to the other Party a certificate that such breach is not capable of
being cured within such sixty (60) days and that the breaching Party is working
diligently to cure such breach, but in no event shall the time period for curing
such breach exceed an additional thirty (30) days. If the breaching Party does
not so respond or fails to cure the breach within the additional time set forth
above, then the other Party may terminate this Supply Agreement, either in its
entirety or with respect to 2B8 or the Antibody Conjugate or the Non-Antibody
Components, as the case may be. Termination of this Supply Agreement pursuant to
this Section 8.2 shall not affect any other rights or remedies which may be
available to the non-defaulting Party and shall not effect termination of the
Collaboration Agreement.

 

8.3 Consequences of Termination

In the event of termination by SCHERING pursuant to Section 8.2 above, the
provisions of Section 14.5(c) of the Collaboration Agreement shall apply.

 

IDEC/Schering AG Supply Agreement 9 June 1999    18



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

 

9.1 Notices

All notices and demands required or permitted to be given or made pursuant to
the Supply Agreement shall be in writing and given: (i) immediately upon
personal delivery or facsimile transmission to the Parties to be notified,
(ii) one (1) day after deposit with a commercial overnight courier with tracking
capabilities, or (iii) five (5) days after deposit with the United States Postal
Service, by registered or certified mail, postage prepaid and properly addressed
to the address of the Party to be notified as shown below:

 

       to IDEC:   

Corporate Secretary

IDEC Pharmaceuticals Corporation

11011 Torreyana Road

San Diego, CA 92121

       with copies to:   

President

Facsimile: 01 (858) 550-8750

       to SCHERING:   

Schering A.G.

13342 Berlin, Germany

Facsimile: 011 49 30 4681 4086

or to such other address as to which either Party may notify the other in
accordance with this Section. Any notice sent by facsimile shall be followed
within 24 hours by a signed notice sent by overnight courier.

 

9.2 Force Majeure

Neither Party shall lose any rights hereunder or be liable to the other Party
for damages or losses on account of failure of performance by the defaulting
Party if the failure is occasioned by government action, war, fire, earthquake,
explosion, flood, viral, bacterial, or mycoplasm contamination of Licensed
Product with no assignable cause for any such contamination after FDA mandated
inspection by IDEC, strike, lockout, embargo, act of God, or any other cause
beyond the control of the defaulting Party, whether or not of the kind listed in
the foregoing examples, provided that the Party claiming force majeure has
exerted all reasonable efforts to avoid or remedy such force majeure; provided,
however, that in no event shall a Party be required to settle any labor dispute
or disturbance. To the extent one Party is unable to perform its obligations
hereunder due to a force majeure event described in the preceding sentence and
the other Party is commercially able to do so (the “Able Party”“), the Able
Party shall use its Commercially Reasonable and Diligent Efforts to perform the
obligations of the Unable Party for appropriate compensation so long the Unable
Party is affected by the force majeure event.

 

IDEC/Schering AG Supply Agreement 9 June 1999    19



--------------------------------------------------------------------------------

9.3 Assignment

The Supply Agreement shall be binding upon and inure to the benefit of the
Parties, their successors and permitted assigns. Neither Party may assign the
Supply Agreement without the prior written consent of the non-assigning Party,
which consent shall not be unreasonably withheld; provided, however, either
Party may assign, without consent of the other Party, all of its rights and
obligations under the Supply Agreement in connection with a merger or similar
reorganization or the sale of all or substantially all of its assets, or
otherwise with the prior written consent of the other Party. The Supply
Agreement shall survive any such merger or reorganization of either Party with
or into, or such sale of assets to, another party and no consent for such
merger, reorganization or sale shall be required hereunder.

 

9.4 Waiver

Except as specifically provided for herein, the waiver from time to time by
either of the Parties of any of their rights or their failure to exercise any
remedy shall not operate or be construed as a continuing waiver of same or of
any other of such Party’s rights or remedies provided in the Supply Agreement.

 

9.5 Severability

If any term, covenant or condition of the Supply Agreement or the application
thereof to any Party or circumstance shall, to any extent, be held to be invalid
or unenforceable, then (i) the remainder of the Supply Agreement, or the
application of such term, covenant or condition to Parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of the Supply Agreement
shall be valid and be enforced to the fullest extent permitted by law; and
(ii) the Parties hereto covenant and agree to renegotiate any such term,
covenant or application thereof in good faith in order to provide a reasonably
acceptable alternative to the term, covenant or condition of the Supply
Agreement or the application thereof that is invalid or unenforceable, it being
the intent of the Parties that the basic purposes of the Supply Agreement are to
be effectuated.

 

9.6 Governing Law

The Supply Agreement shall be governed by and construed in accordance with, the
laws of the State of California without giving effect to principles of conflict
of laws or the United Nations Convention on Contracts for the International Sale
of Goods.

 

IDEC/Schering AG Supply Agreement 9 June 1999    20



--------------------------------------------------------------------------------

9.7 Ambiguities

Ambiguities, if any, in the Supply Agreement shall not be construed against any
Party, irrespective of which Party may be deemed to have authored the ambiguous
provision.

 

9.8 Counterparts

The Supply Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

9.9 Conflicts with Collaborations Agreement

To the extent that there is any conflict between any of the terms of the Supply
Agreement and any of the terms of the Collaboration Agreement, the terms of the
Supply Agreement shall govern.

 

9.10 Entire Agreement

Except for those agreements expressly identified in the Supply Agreement, the
Supply Agreement, including all Exhibits attached hereto which are hereby
incorporated herein by reference, sets forth all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto regarding the subject matter hereof. No subsequent
alteration, amendment, change or addition to the Supply Agreement shall be
binding upon the Parties hereto unless reduced to writing and signed by the
respective authorized officers of the Parties.

 

9.11 Accrued Rights, Surviving Obligations

Termination, relinquishment or expiration of the Supply Agreement for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of either party prior to such termination, relinquishment or expiration,
including damages arising from any breach hereunder. Such termination,
relinquishment or expiration shall not relieve either Party from obligations
under Sections 4, 11, Article VII, Sections 8.3, 9.3, 9.4, 9.5, 9.6, 9.7, 9.9,
9.10, and 9.11 herein, and any other obligations which are expressly indicated
to survive the termination or expiration of the Agreement.

 

IDEC/Schering AG Supply Agreement 9 June 1999    21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed the Supply Agreement effective on
the date first set forth above.

 

SCHERING AKTIENGESELLSCHAFT     IDEC PHARMACEUTICALS CORPORATION By:   LOGO
[g418886g84m67.jpg]     By:   LOGO [g418886g46t35.jpg] Title:   MEMBER OF BOARD
OF EXECUTIVE DIRECTORS     Title:   CHIEF OPERATING OFFICER Date:   9th June
1999     Date:   JUNE 9, 1999

 

By   LOGO [g418886g18l98.jpg] Title   HEAD OF STRATEGIC BUSINESS UNIT
THERAPEUTICS Date   9th June 1999

 

IDEC/Schering AG Supply Agreement 9 June 1999    22



--------------------------------------------------------------------------------

EXHIBIT A

Specifications

Current specifications are provisional and will be established upon completion
of the 1999 BLA-enabling campaigns



--------------------------------------------------------------------------------

TABLE 10

IDEC-2B8-MX-DTPA KIT COMPONENT

RELEASE TESTING AND SPECIFICATIONS

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

TABLE 11

FORMULATION BUFFER

RELEASE TESTING AND SPECIFICATIONS

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

TABLE 12

50 Mm SODIUM ACETATE

RELEASE TESTING AND SPECIFICATIONS

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

TABLE 13

REACTION VIAL

RELEASE TESTING AND SPECIFICATIONS

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT B

Intercompany Quality Agreement



--------------------------------------------------------------------------------

INTERCOMPANY QUALITY AGREEMENT

Between IDEC Pharmaceuticals Corporation and Schering A.G.

TABLE OF CONTENTS

 

1.      QUALITY AGREEMENT

  

1.1 Purpose

  

1.2 Relationship to Supply Agreement

  

1.3 The Products

  

2.      QUALITY CONTACTS

  

3.      MANUFACTURING CGMP COMPLIANCE

  

3.1 General

  

3.2 Facilities

  

3.3 CGMP Compliance

  

3.4 Master Controlled Documents

  

3.5 Manufacturing Processes

  

3.6 Lot Numbers

  

3.7 Dates of Manufacture and Expiration

  

3.8 Storage and Shipment

  

4.      QUALITY CONTROL

  

4.1 General

  

4.2 CGMP Compliance

  

4.3 Master Controlled Documents

  

4.4 Raw Materials and Components

  

4.5 In-Process and Product Testing

  

4.6 QC Action Limits and Specifications

  

4.7 Retain Samples

  

4.8 Stability Program

  

4.9 Contract QC Laboratories

  

4.10 Out-of-Specification (OOS) Investigations

  

5.      QUALITY ASSURANCE

  

5.1 General

  

5.2 CGMP Compliance

  

5.3 Master Controlled Documents

  

5.4 Variance Investigations

  

5.5 Lot Disposition

  

5.6 Product Complaints

  

5.7 Product Recalls

  

5.8 Records Retention

  

5.8 QA Presence in the Manufacturing Facility

  

 

Quality Agreement 9 June 1999    i



--------------------------------------------------------------------------------

6. REGULATORY CMC COMPLIANCE

  

6.1 Regulatory Compliance Inspections

  

6.2 Right to Audit

  

6.3 Audit Closeout

  

7. DISPUTE RESOLUTION

  

7.1 Non-Conformity Dispute

  

7.2 Test Result Dispute

  

8. CHANGE MANAGEMENT

  

8.1 Controlled Documentation

  

8.2 Change Control

  

9. ANNUAL PRODUCT REVTEW

  

10. MANUFACTURING PROCESS CHANGE REPORT

  

11. CMC REGULATORY FILING SUPPORT

  

 

Quality Agreement 9 June 1999    ii



--------------------------------------------------------------------------------

1. QUALITY AGREEMENT

 

  1.1 Purpose

This agreement defines the roles, responsibilities and interactions between the
Quality Departments of IDEC PHARMACEUTICALS CORPORATION (herein called “IDEC”)
and SCHERING AG (herein called “SCHERING”).

 

  1.2 Relationship to Supply Agreement

This agreement shall be incorporated within and constitute a part of the Supply
Agreement between the two companies. Terms defined in the Supply Agreement and
used in this Agreement shall have the meanings attributed to them in the Supply
Agreement unless expressly stipulated to the contrary.

 

  1.3 The Products

The PRODUCTS covered by this agreement are described in the Supply Agreement and
include 2B8; the Antibody Conjugate; the Non-Antibody Components; and the Kits,
all of which are referred to collectively in this Intercompany Quality Agreement
as the PRODUCTS.

 

2. QUALITY CONTACTS

Emergency contact names and numbers, during and outside working hours, for the
heads of Quality at each company:

John Geigert

Vice President, Quality, IDEC

 

  Work: (858) 550-8641

  Home: (760) 943-6986

Dr. Anneliese Fehse-Jonas

Head of Quality Control, SCHERING,

 

  Work: 0049 30 4681 2526

  Home: 0049 30 3616 723

The IDEC and SCHERING Quality Departments will jointly establish a list of
Quality contacts in order to conduct their business.

 

Quality Agreement 9 June 1999    1



--------------------------------------------------------------------------------

3. MANUFACTURING CGMP COMPLIANCE

 

  3.1 General

The manufacturing operations for the PRODUCTS are defined in the Supply
Agreement.

 

  3.2 Facilities

 

  3.2.1 IDEC will manufacture 2B8 at an IDEC facility. Catalytica
Pharmaceuticals or another designee so designated by IDEC (under contract to
IDEC) and agreed to by SCHERING will manufacture the Antibody Conjugate from 2B8
supplied by IDEC and the Non-Antibody Components at its Greenville, North
Carolina site.

 

  3.2.2 The premises and equipment used to manufacture the Kit Components will
be according to current regulatory requirements and in accordance with
Regulatory Approvals and in accordance with the controlled documentation
approved by IDEC and agreed with SCHERING.

 

  3.2.3 IDEC shall not be entitled to make a change in the facility that will
impact the manufacture of the PRODUCTS from a regulatory compliance standard or
which would otherwise have an adverse impact on SCHERING in Licensed Territory
without the prior written consent of SCHERING, such consent not to be
unreasonably withheld.

 

  3.2.4 The production of the PRODUCTS will be conducted in a suitably
controlled environment and such facilities will be regularly monitored for
parameters critical to the process (e.g., temperature, room pressures, viable
and non-viable particles) to demonstrate compliance with CGMP guidelines and any
conditions registered in the manufacturing authorization.

 

  3.2.5 Controlled access will be maintained to the premises. All visitors must
sign-in and are escorted during any visit to the areas of the premise used to
manufacture, test, and store the PRODUCTS.

 

  3.3 CGMP Compliance

The principles detailed in the US Current Good Manufacturing Practices (21 CFR
200, 211, and 600) and “The Rules Governing Medicinal Product in The European
Community—Volume IV Good Manufacturing Practice for Medicinal Products” CGMP
Guidelines will cover the standards of manufacture of the PRODUCTS, including
any applicable product license requirements.

 

Quality Agreement 9 June 1999    2



--------------------------------------------------------------------------------

  3.4 Master Controlled Documents

 

  3.4.1 IDEC is responsible for ensuring that master batch records are in place
for all manufacturing operations related to the PRODUCTS.

 

  3.4.2 IDEC is responsible for ensuring that SOPS required to manufacture the
PRODUCTS, and to support CGMPS, are in place.

 

  3.4.3 Changes to these controlled documents will be handled as outlined by
Change Management (see Section 8).

 

  3.5 Manufacturing Processes

 

  3.5.1 IDEC is responsible for ensuring that all equipment, computer, utility
and facility qualification and validation activities associated with the
manufacture of the PRODUCTS are in place.

 

  3.5.2 IDEC is responsible for ensuring that the manufacturing processes for
the PRODUCTS are validated.

 

  3.5.3 IDEC is responsible for ensuring that adequate cleaning is carried out
between lots of different products to prevent contamination, and that there are
established cleaning limits for product changeover.

 

  3.6 Lot Numbers

IDEC is responsible for ensuring that “Lot Identification Numbers” for all
PRODUCTS are in place, and will provide a unique identifier to each lot.

 

  3.7 Dates of Manufacture and Expiration

 

  3.7.1 Date of Manufacture

The Date of Manufacture will be defined in master production records.

 

  3.7.2 Expiration Date

IDEC, consistent with regulatory agency approval, will set the expiry period for
the PRODUCTS.

The Expiration Date will be calculated from the Date of Manufacture using the
approved expiry period. The Expiration Date will be the last day of the month
computed above.

 

Quality Agreement 9 June 1999    3



--------------------------------------------------------------------------------

  3.8 Storage and Shipment

 

  3.8.1 Storage

IDEC, consistent with regulatory agency approval, will set the storage
conditions for the PRODUCTS.

 

  3.8.2 Shipment

Any shipment of the PRODUCTS requires prior written consent by IDEC Quality.
This authorization will be on a lot by lot basis.

 

4. QUALITY CONTROL

 

  4.1 General

The QC testing activities for the PRODUCTS are divided by contract between IDEC
and Catalytica. In general, IDEC is responsible for testing activities related
to the 2B8 and the Antibody Conjugate. In general, Catalytica is responsible for
testing activities related to the sodium acetate buffer component, the
formulation buffer component and the reaction vial component. Notwithstanding
any such division of responsibility, IDEC remains solely responsible to SCHERING
for all QC testing of PRODUCTS.

 

  4.2 CGMP Compliance

The principles detailed in the US Current Good Manufacturing Practices (21 CFR
200, 211, and 600) and “The Rules Governing Medicinal Product in The European
Community—Volume IV Good Manufacturing Practice for Medicinal Products” CGMP
Guidelines will cover the standards of QC for the PRODUCTS, including the
product specifications and any applicable product license or pharmacopoeia or
formulatory requirements.

 

  4.3 Master Controlled Documents

 

  4.3.1 IDEC is responsible for ensuring that master controlled documents are in
place for all QC operations (e.g., laboratory operations, sampling plans, test
methods, specifications and stability protocols) related to the PRODUCTS.

 

  4.3.2 Changes to these controlled documents will be handled as outlined by
Change Management (see Section 8).

 

Quality Agreement 9 June 1999    4



--------------------------------------------------------------------------------

  4.4 Raw Materials and Components

 

  4.4.1 IDEC is responsible for ensuring that approved suppliers for raw
materials and components used in the manufacture of the PRODUCTS are in place.

 

  4.4.2 IDEC is responsible for ensuring that qualification of the approved raw
material suppliers is in place.

 

  4.4.3 IDEC is responsible for ensuring that only chemical materials, packaging
and labeling components, approved within the master production records, are
used.

 

  4.5 In-Process and Product Testing

 

  4.5.1 IDEC is responsible for ensuring that all required QC in-process and
product testing is carried out using the sampling plans, test methods and
specifications listed in master controlled documents.

 

  4.5.2 IDEC will qualify reference standards, and will work with SCHERING to
ensure that an adequate supply is available for SCHERING’s use if needed.
Financial liability for supplying SCHERING with such standards shall be at
SCHERING’s expense.

 

  4.5.3 SCHERING may perform testing to confirm IDEC provided test results, at
their expense. Dispute resolutions in conflicting test data will be handled per
Section 7.

 

  4.5.4 Should regulatory agencies require SCHERING to perform on-site QC
testing for the PRODUCTS, IDEC will work with SCHERING to transfer the relevant
test methods and validate the assays at the new site. Financial liability for
these activities shall be at SCHERING’s expense.

 

  4.6 QC Action Limits and Specifications

 

  4.6.1 Each in-process QC test will have an action limit assigned and each
product release QC test will have a specification assigned.

 

  4.6.2 Changes to these controlled action limits and specifications will be
handled as outlined by Change Management (see Section 8).

 

  4.7 Retain Samples

 

  4.7.1 Retain Samples – Excipients Used in Final Formulations

IDEC will ensure that retain samples of the excipients used in the final
formulations are held for at least six (6) years beyond the expiry period of the
Licensed Products in which used. The amount of sample retained will be twice the
quantity required to carry out all of the tests required to determine if the
material meets its specifications, with the exception of sterility and pyrogen
testing. (21 CFR 211.170a)

 

Quality Agreement 9 June 1999    5



--------------------------------------------------------------------------------

  4.7.2 Retain Samples – PRODUCTS

IDEC will ensure that it retains samples of the PRODUCTS are held for at least
six (6) years beyond the expiry period. The amount of sample retained will be
four times the quantity required to carry out all of the tests required to
determine if the material meets its specifications, with the exception of
sterility and pyrogen testing. (21 CFR 211.170b) SCHERING will be granted access
to half of the retained samples for SCHERING’s own analysis.

 

  4.8 Stability Program

 

  4.8.1 IDEC is responsible for ensuring that a routine stability testing
program for the PRODUCTS is in place.

 

  4.8.2 The stability program will be in compliance with regulatory agency
commitments.

 

  4.8.3 The stability program will generally follow ICH guidelines.

 

  4.8.4 Any confirmed problems that arise as a result of the stability program
will be communicated promptly to SCHERING by IDEC.

 

  4.9 Contract QC Laboratories

 

  4.9.1 IDEC is responsible for ensuring the compliance of any QC laboratories
that may be contracted to perform testing of the PRODUCTS or materials used in
the manufacture of the PRODUCTS.

 

  4.9.2 IDEC will have an agreement with each contract testing laboratory that
permits access by regulatory agency inspectors and IDEC auditors.

 

  4.10 Out-of-Specification (OOS) Investigations

 

  4.10.1 IDEC is responsible for ensuring that the appropriate investigation is
carried out for any testing that fails to meet specification.

 

  4.10.2 Each investigation will be reviewed and approved by IDEC, and will
follow the current procedures recommended by regulatory agencies.

 

Quality Agreement 9 June 1999    6



--------------------------------------------------------------------------------

5. QUALITY ASSURANCE

 

  5.1 General

The QA activities for the PRODUCTS are divided by contract between IDEC and
Catalytica. In general, IDEC is responsible for QA activities related to the 2B8
and the Antibody Conjugate. In general, Catalytica is responsible for QA
activities related to sodium acetate buffer component, the formulation buffer
component, and the reaction vial component. IDEC has absolute responsibility for
release of the PRODUCTS.

 

  5.2 CGMP Compliance

The principles detailed in the US Current Good Manufacturing Practices (21 CFR
200, 211, and 600) and “The Rules Governing Medicinal Product in The European
Community – Volume IV Good Manufacturing Practice for Medicinal Products” CGMP
Guidelines will cover the standards of QA for the PRODUCTS, including any
product license requirements.

 

  5.3 Master Controlled Documents

 

  5.3.1 IDEC is responsible for ensuring that master controlled documents are in
place for all QA operations (e.g., investigations, auditing, lot release
protocols) related to the PRODUCTS.

 

  5.3.2 Changes to these controlled documents will be handled as outlined by
Change Management (see Section 8).

 

  5.4 Variance Investigations

 

  5.4.1 IDEC will ensure that any variance (deviation) that arises from either
the process during manufacture or testing the PRODUCTS is carefully explained
and documented in the records, justified and approved by Quality Assurance.

 

  5.4.2 Any QC in-process action limit (see Section 4.6.1) that is exceeded will
be treated as a variance.

 

  5.4.3 IDEC will notify SCHERING if any problems are discovered during the
investigation of a variance that may impact the PRODUCTS lot(s) previously
shipped.

 

  5.5 Lot Disposition

 

  5.5.1 Release of the PRODUCTS for further labeling and distribution by
SCHERING is the absolute responsibility of IDEC Quality.

 

Quality Agreement 9 June 1999    7



--------------------------------------------------------------------------------

  5.5.2 For each lot released, IDEC will provide SCHERING a copy of the
Certificate of Analysis (COA) and a Certificate of Compliance (COC).

 

  5.5.3 Certificate of Analysis (COA): This document will include the name of
the PRODUCTS, the lot number and the date of manufacture. The COA will list the
In-Process QC tests performed, action limits and actual test results. The COA
will also list the product release QC tests performed, specifications and actual
test results.

 

  5.5.4 Certificate of Compliance (COC): This document will attest to the fact
that the lot of PRODUCTS was made in accordance with all applicable regulations,
product licenses, and company policies. This document will include the lot
quantity approved, the lot yield, and the expiration date. It will also include
a listing of all manufacturing variances and/or incidents for the lot that have
been adjudicated

 

  5.5.5 The separate Kit Components will be minimally identified by size and the
distinct color of caps or such reasonable identifiers requested by SCHERING.

 

  5.6 Product Complaints

 

  5.6.1 IDEC is responsible for receiving and initially investigating any
Licensed Products complaints in the United States.

 

  5.6.2 IDEC will notify SCHERING promptly, in any case within five (5) Business
Days, of any product complaints received, SCHERING will respond in writing with
five (5) business days, and IDEC will provide SCHERING in writing the results of
the investigation within thirty (30) business days.

 

  5.6.3 SCHERING is responsible for receiving and initially investigating any
Licensed Products complaints in the Licensed Territory.

 

  5.6.4 SCHERING will notify IDEC promptly, in any case within five (5) Business
Days, of any product complaints received, IDEC will respond in writing within
five (5) business days, and SCHERING and will provide IDEC in writing the
results of the investigation within thirty (30) business days.

 

  5.6.5 IDEC will send SCHERING a listing of all product complaints received
during the preceding year in respect of the Licensed Product by the end of
February in each year.

 

  5.6.6 SCHERING will send IDEC a list of all product complaints received during
the preceding year in respect of the Licensed Product by the end of February in
each year.

 

Quality Agreement 9 June 1999    8



--------------------------------------------------------------------------------

  5.7 Product Recalls

 

  5.7.1 IDEC is responsible for instituting a Licensed Product recall in the
United States due to any defect considered sufficiently serious.

 

  5.7.2 IDEC will notify SCHERING within 24 hours of any recall of the Licensed
Product, and will work closely with SCHERING on any proposed corrective actions.

 

  5.7.3 SCHERING is responsible for instituting a Licensed Product recall in the
Licensed Territory due to any defect considered sufficiently serious.

 

  5.7.4 SCHERING will notify IDEC within 24 hours of any recall of the Licensed
Product, and will work closely with IDEC on any proposed corrective actions.

 

  5.7.5 Before any product recall is carried out, the drug safety manager of
SCHERING or IDEC as the case may be will notify his counterpart of the reason
for the withdrawal.

 

  5.7.6 Without prejudice to the provisions of Article XV of the Collaboration
Agreement or any other remedies available to SCHERING, where such Product Recall
has been caused by any breach by IDEC of its obligations under the Collaboration
Agreement, the Supply Agreement or the Intercompany Quality Agreement, then IDEC
shall pay all of SCHERING’s actual costs for notification, destruction or return
of the units of Licensed Product recalled and pay any costs directly associated
with the manufacture or distribution of replacement Licensed Product. SCHERING
may also, without penalty, amend the Firm Forecast for the six months following
the date of the Product Recall to take account of such Product Recall.

 

  5.8 Records Retention

 

  5.8.1 IDEC is responsible for ensuring that records are kept of equipment
usage (previous product produced in non-dedicated equipment), of cleaning, and
of any maintenance/calibration performed.

 

  5.8.2 IDEC is responsible to ensure that lot production records and testing
records are maintained for the PRODUCTS for the expiry date of the PRODUCTS plus
one year, at a minimum.

 

  5.9 QA Presence in the Manufacturing Facility

IDEC is responsible for ensuring that adequate QA presence occurs in the
manufacturing facility during the manufacture of the PRODUCTS to ensure
compliance with CGMPs.

 

Quality Agreement 9 June 1999    9



--------------------------------------------------------------------------------

6. REGULATORY CMC COMPLIANCE

 

  6.1 Regulatory Compliance Inspections

 

  6.1.1 IDEC will inform SCHERING with as much advance notice as possible of any
regulatory inspections that may involve the PRODUCTS and shall, where possible,
provide SCHERING with the opportunity to observe the inspection closeout
session, if requested.

 

  6.1.2 IDEC also agrees to notify SCHERING promptly of any written or oral
inquiries, notifications or inspection activity by any governmental entity (or
any third party authorized by a governmental entity) in regard to any of the
PRODUCTS. IDEC shall furnish to SCHERING promptly copies of any report or
correspondence issued by the governmental entity (or a third party authorized by
a governmental entity) in connection with such visit or inquiry, including but
not limited to any FDA Form 483 (List of Inspectional Observations) or warning
letter or equivalents thereto from the EMEA or other regulatory authority in the
Licensed Territory and copies of all responses or explanations relating to items
set forth above, in each case purged only of trade secrets or other confidential
or proprietary information of IDEC that are unrelated to the obligations under
this Agreement or the Supply Agreement and are unrelated to the PRODUCTS

 

  6.1.3 IDEC shall notify SCHERING of any other production issues or other
information of which IDEC becomes aware which may affect the regulatory status
of the PRODUCTS.

 

  6.1.4 IDEC agrees to promptly rectify or resolve any deficiencies noted by a
governmental entity (or a third party authorized by a governmental entity) in a
report or correspondence issued to IDEC and which are relevant to IDEC’s
performance under this Agreement or the Supply Agreement or the Collaboration
Agreement.

 

  6.1.5 IDEC will inform SCHERING sufficiently in advance of any CMC commitment
to a regulatory agency resulting from an inspection regarding the PRODUCTS.
SCHERING will be given the opportunity to comment on the proposed response to
regulatory agencies in the Licensed Territory. IDEC will give due consideration
to SCHERING’s comments, provided the comments are received by IDEC within time
commitments needed to address regulatory concerns.

 

  6.1.6 SCHERING has the right to perform an inspection at IDEC or at any third
party engaged in manufacturing or testing Kit Components subject to limitations
of Section 6.2. IDEC will also cooperate in any inspection required by any
European or Japanese regulatory authority.

 

Quality Agreement 9 June 1999    10



--------------------------------------------------------------------------------

  6.2 Right to Audit

 

  6.2.1 IDEC will allow representatives from SCHERING to have access to
manufacturing, warehousing, laboratory premises and records at IDEC for audit
purposes listed below in 6.2.2 and 6.2.3. SCHERING representatives will be
escorted at all times by IDEC personnel.

 

  6.2.2 IDEC will permit SCHERING to conduct for cause investigative audits to
address material PRODUCT quality or safety problems.

 

  6.2.3 IDEC will permit SCHERING to perform one standard GMP compliance audit
per year in those years which IDEC is conducting a manufacturing campaign. A
thirty day written notice to IDEC is required to permit scheduling.

 

  6.2.4 SCHERING auditing of Third Party contracted operations (e.g.,
Catalytica) will occur only under IDEC’s lead and consistent with contractor’s
policies.

 

  6.3 Audit Closeout

 

  6.3.1 An exit meeting will be held with representatives from SCHERING and IDEC
to discuss significant audit observations.

 

  6.3.2 SCHERING will provide a written report of all observations to IDEC. IDEC
will provide a written response to all findings.

 

7. DISPUTE RESOLUTION

 

  7.1 Non-Conformity Dispute

In the event that a dispute arises between SCHERING and IDEC in the
non-conformity of a lot of the PRODUCTS, the heads of Quality, or their
delegated representatives, from both companies will in good faith promptly
attempt to reach an agreement.

 

  7.2 Test Result Dispute

 

  7.2.1 In the event that a dispute arises between SCHERING and IDEC in the
testing performed by SCHERING for the PRODUCTS, the resolution will proceed in
stages. The first stage requires direct communication between analysts from both
parties to determine that the methods of analysis are the same and are being
executed in the same manner at both sites. Second, carefully controlled and
split samples should be sent from one site to another in an attempt to reach
agreement. Should there be a failure to achieve resolution, analysts from both
parties will be required to meet to work through the analysis of a mutually
agreeable sample. If these actions fail to achieve resolution, and only after
these avenues have been exhausted, a qualified referee laboratory will be used
to achieve resolution. This laboratory must be agreeable to both parties prior
to use. The results from this referee laboratory will be used as final authority
to determine responsibilities.

 

Quality Agreement 9 June 1999    11



--------------------------------------------------------------------------------

  7.2.2 In the event that the heads of Quality are unable to resolve the dispute
within thirty days, the Parties shall select an independent testing laboratory
acceptable to both parties to perform an analysis of nonconformity and render a
decision on the responsible party. The decision of such independent testing
laboratory shall be final and binding on the Parties. In the event the
independent testing laboratory determines the dispute in SCHERlNG’s favor, the
costs of the testing laboratory will be borne by IDEC. In the event that the
independent testing laboratory determines the dispute in IDEC’s favor, the costs
of the testing laboratory will be borne by SCHERING.

 

8. CHANGE MANAGEMENT

 

  8.1 Change Consent

Upon filing of the Market Authorization Application (MAA) in the Licensed
Territory, IDEC agrees that no changes will be made to any materials,
specifications, equipment or methods of production or sites of production or
testing of any PRODUCTS without SCHERlNG’s prior written approval, such approval
not to be unreasonably withheld. Subsequent to such approval of SCHERING, IDEC
may then make such approved changes in manufacturing procedures so long as, in
any event, (i) such changes are permitted by applicable governmental regulations
and the terms of any licenses, registrations, authorizations or approvals
previously granted by the applicable governmental entity with respect to such
PRODUCTS, and (ii) SCHERING receives copies of all documentation relating to
such approved changes. If the changes require the additional license,
registration, authorization or approval of any applicable governmental entity in
the Licensed Territory, IDEC may not implement the changes until it receives
written notice from SCHERING that the governmental entity has authorized the
change. IDEC shall cooperate fully with SCHREING in preparing, and will provide
all necessary data and information for, a submission requesting prior
authorization or approval of a change in materials, specifications, equipment,
locations or methods of production or testing of the PRODUCTS.

 

  8.2 Controlled Documentation

 

  8.2.1 All manufacturing, testing and storage operations performed for the
PRODUCTS will have IDEC Quality review and written approval.

 

Quality Agreement 9 June 1999    12



--------------------------------------------------------------------------------

  8.2.2 The Quality Departments of IDEC and SCHERING will determine which of
these controlled documents also require a SCHERING Quality review and written
approval.

 

  8.3 Change Control

 

  8.3.1 Changes to the controlled documents or to validated equipment and
systems specific to the PRODUCTS must have an IDEC Quality written approval and
the approval of SCHERING, such approval not to be unreasonably withheld, prior
to implementation.

 

  8.3.2 Changes to the controlled documents will be consistent with regulatory
agency notification requirements.

 

9. ANNUAL PRODUCT REVIEW

IDEC is responsible for ensuring that an Annual Product Review for the PRODUCTS
is prepared, per 21 CFR 211.180(e). This report will cover all manufacturing,
testing and storage activities. It will be a review of any changes at in the
manufacturing, testing, storage or validation of the PRODUCTS in the previous
calendar year and a summary of lots made, released, and rejected. Also, control
charting or trend analysis of key product parameters will be performed. Any
abnormalities will be explained in the annual review.

SCHERING will receive, no later than ten (10) business days after signature of
the report, five (5) copies thereof.

 

10. MANUFACTURING PROCESS CHANGE REPORT

IDEC is responsible for ensuring that an Annual Manufacturing Process Change
Report is prepared, per 21 CFR 601.12(d).

 

11. CMC REGULATORY FILING SUPPORT

 

  11.1 Each Party shall promptly notify the other of new regulatory requirements
of which it may become aware which are relevant to the manufacture, testing and
storage of the PRODUCTS, and shall confer with each other with respect to the
best means to comply with such requirements.

 

  11.2 If a manufacturing process change or release requirement is required by a
regulatory agency, each Party shall provide reasonable technical and regulatory
assistance to support any necessary regulatory filings that the filing party
will make to obtain regulatory approval. Financial liability for such changes
shall be at SCHERING’s expense, if such change if required in the Licensed
Territory.

 

Quality Agreement 9 June 1999    13



--------------------------------------------------------------------------------

 

LOGO [g418886g11t14.jpg]

 

December 16, 2004    VIA FEDERAL EXPRESS

Schering A.G.

13342 Berlin, Germany

To Whom It May Concern:

This letter shall serve as an amendment to that certain Supply Agreement between
Biogen Idec Inc. (formerly IDEC Pharmaceuticals Corporation) and Schering
Aktiengesellschaft, dated as of June 9, 1999 (the “Agreement”). Capitalized
terms used in this letter, but not otherwise defined, shall have the meanings
given them in the Agreement. Except as otherwise specifically set forth in this
letter, all provisions of the Agreement remain in full force and effect.

 

  1. The Agreement is hereby amended so that during the period beginning
retroactively on January 1, 2002 and ending December 31, 2004, Section 2.13
shall be amended and restated as follows:

“2.13 “Cost of Goods Sold” shall mean the total of (i) $[***] per Kit and
(ii) [***].”

 

  2. The Agreement is hereby amended so that during the period beginning
January 1, 2005 and ending December 31, 2009, Section 2.13 shall be amended and
restated as follows:

“2.13 “Cost of Goods Sold” shall mean the total of (i) $[***] per Kit and
(ii) [***]; provided, that during any calendar year, if (a) a Triggering Event
has occurred, (b) the average sum of the [***] and the [***] for all Kits
ordered by Schering during such calendar year is less than $[***] per Kit and
(c) Biogen Idec determines in its sole discretion that the Cost of Goods Sold
should be adjusted retroactively for such calendar year and thereafter, the Cost
of Goods Sold shall be adjusted retroactively for such calendar year and
prospectively to reflect such average sum. The applicable costs for each of the
four Kit Components shall be set forth in each invoice delivered to Schering by
Biogen Idec.”

Biogen Idec 5200 Research Place San Diego, CA 92122 Phone 858 401 8000
www.biogenidec.com

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

  3. The Agreement is hereby amended to add a new Section 2.33 as follows:

“2.33 “Triggering Event” shall mean (i) a material change in the manufacturing
process of the Kits that requires FDA approval, (ii) a change in the
manufacturing site for the Kits or a Kit Component or (iii) a material increase
in the volume of Kits manufactured by Biogen Idec in a calendar year.

 

  4. Section 5.1(b) of the Agreement is hereby amended and restated as follows:

 

  “(b) Commercial Requirements. BIOGEN IDEC will supply all Commercial
Requirements to SCHERING at BIOGEN IDEC’s Cost of Goods Sold.

 

  5. The Agreement is hereby amended to add a new Section 5.1(c) as follows:

 

  “(c) Training Kits. If and when available for distribution, BIOGEN IDEC will
supply all training Kits for clinical and commercial purposes to SCHERING free
of charge; provided that under no circumstance shall BIOGEN IDEC have an
obligation to manufacture Kits for such purpose. SCHERING agrees to pay for the
shipping costs thereof.

 

  6. Section 5.2(a) of the Agreement is hereby amended and restated as follows:

 

  “(a) During the term of this Agreement, the purchase price of Kits and Kit
Components will be BIOGEN IDEC’s Cost of Goods Sold. In the event that the Cost
of Goods Sold is retroactively adjusted at the end of a calendar year (as
provided for in Section 2.13 hereof), it shall be so adjusted within three
(3) months following the end of the calendar year for which an adjustment is
made.

 

  7. The first sentence of Section 5.2(b) of the Agreement is hereby amended and
restated as follows:

 

  “(b) BIOGEN IDEC shall prepare an invoice for each shipment of Kits setting
forth each component of BIOGEN IDEC’s Cost of Goods Sold for such Kits.”



--------------------------------------------------------------------------------

In addition to the foregoing, the Parties agree to engage in good faith
discussions regarding an amendment to the Agreement beginning on January 1,
2007, to fix, for the period beginning on January 1, 2010, a mutually agreeable
cap on the sum of the [***] and the [***] components for the Cost of Goods Sold.
If the Parties fail to fix a mutually agreeable cap on the sum of the [***] and
the [***] components for the Cost of Goods Sold, then, until such a mutually
agreeable cap is fixed by the Parties, the “Cost of Goods Sold” for the period
commencing on January 1, 2010 shall mean the lesser of: (1) the sum of $[***]
per Kit, plus [***], or (2) the sum of the [***], plus the [***], plus [***].

If you agree with the foregoing, please sign in the space provided below and
return an original to me at your convenience.

 

Sincerely, LOGO [g418886g41p65.jpg]

Edward Rodriguez

Vice President

 

Acknowledged and Agreed

LOGO [g418886g54i64.jpg]

Schering A.G.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

AMENDMENT TO SUPPLY AGREEMENT

This Amendment to the Supply Agreement (this “Amendment”) is made effective as
of the 16th day of January, 2012 by and between Biogen Idec US Corporation, a
Massachusetts corporation (“Biogen Idec”), and Bayer Pharma AG, a German
corporation f/k/a Schering Aktiengesellschaft (“Bayer”). Biogen Idec and Bayer
are sometimes referred to herein individually as a “Party” and collectively as
“Parties”.

RECITALS

A. IDEC Pharmaceuticals Corporation and Schering Aktiengesellschaft entered into
a Collaboration & License Agreement dated 9 June 1999, as amended on 13 July
2004 and 16 September 2005 (the “Collaboration Agreement”), relating to the
development and commercialization of a product now known as Zevalin.

B. Pursuant to the Collaboration Agreement, IDEC Pharmaceuticals Corporation
agreed to supply Schering Aktiengesellschaft with its requirements of Zevalin
and, as such, the Parties entered into a Supply Agreement dated 9 June 1999, as
amended on 14 December 2004 (the “Supply Agreement”).

C. IDEC Pharmaceuticals Corporation is now known as Biogen Idec Inc. and
Schering Aktiengesellschaft is now known as Bayer Pharma AG.

D. Effective as of 1 July 2011, Biogen Idec Inc. assigned all of its rights and
obligations under the Supply Agreement to Biogen Idec, which is an Affiliate of
Biogen Idec Inc. The parties wish to document Bayer’s consent to such
assignment.

E. The Parties wish to amend the Supply Agreement. Biogen Idec Inc. and Bayer
are concurrently herewith superseding and replacing the Collaboration Agreement
with an Amended and Restated License Agreement between such parties (the
“License Agreement”); provided, however, that the Collaboration Agreement shall
continue to apply with respect to events or activities occurring prior to the
date hereof.

F. Bayer has agreed, subject to the terms and conditions of this Amendment, to
release Biogen Idec of its supply obligations pursuant to the Collaboration
Agreement and the License Agreement.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1. Capitalized terms used in this Amendment without definition shall have the
same meanings ascribed to them in the Supply Agreement and, as applicable, the
License Agreement. This Amendment shall be deemed to be Bayer’s written consent
to the assignment of the Supply Agreement described in Recital D above.



--------------------------------------------------------------------------------

2. Unless terminated earlier in accordance with its terms, the Supply Agreement
shall expire on December 31, 2014. Following such expiration, Biogen Idec shall
have no further supply-related obligations pursuant to the Supply Agreement, the
Collaboration Agreement or the License Agreement (including, without limitation,
supplying Kits or manufacturing 2B8) other than as set forth in Sections 7 and 8
below (i.e., manufacturing transfer activities) and Articles II, VII and IX of
the Supply Agreement. Termination, relinquishment or expiration of the Supply
Agreement for any reason shall be without prejudice to any rights that have
accrued to the benefit of either Party prior to such termination, relinquishment
or expiration (including, without limitation, damages arising from any breach
thereunder).

3. This Amendment shall become effective only upon Biogen Idec Inc. and Bayer
entering into the License Agreement. If the License Agreement is not entered
into, then this Amendment shall be of no force or effect.

4. The Parties agree that the Cost of Goods Sold shall be US $[***] per Kit plus
[***] and shall remain fixed until the expiration of the Supply Agreement (i.e.,
December 31, 2014); provided, however, that the Cost of Goods Sold shall be US
$[***] per Kit for each Kit ordered for delivery between [***] and [***] so long
as such Kits can be supplied from inventory of Kits existing when such order is
submitted.

5. Notwithstanding that the Supply Agreement requires the supply of Kits, prior
to expiration or earlier termination of the Supply Agreement and upon Bayer’s
written request no later than [***], Biogen Idec agrees to conduct a single drug
substance manufacturing campaign in [***] (at any time during [***] within
[***] months of such written request) to supply Bayer with a quantity of 2B8
(i.e., the antibody) as Bayer orders to meet its anticipated requirements for
the period following expiration or earlier termination of the Supply Agreement.
Bayer shall make such a written request pursuant to a single purchase order sent
in a manner and format consistent with Biogen Idec’s reasonable direction and
made in batch quantities for batches produced using the 2,000 liter bioreactors
in Biogen Idec’s Cambridge, MA facility. The price of such 2B8 shall be US
$[***] per gram of active weight antibody for the first batch ordered and US
$[***] per gram of active weight antibody for any additional batches ordered.
Sections 4.7 (Non-Conforming Kit), 4.8 (Shipment), 4.9 (Governing Terms), 4.10
(Taxes) and 4.11 (No Implied Representations, Warranties or Conditions) and
Article V (Payments and Invoices) shall apply with respect to any such 2B8
ordered pursuant to this Section 5 mutatis mutandis; provided, however, that
payment for the price for each ordered batch shall be due and payable in
[***] equal annual installments beginning on [***] and each anniversary thereof.
Notwithstanding the foregoing, if Bayer assigns the Supply Agreement as
contemplated by Section 6 below, then the price for each ordered batch (or, if
applicable, the remaining installments for the price of each ordered batch)
shall be paid in advance by the applicable assignee as a condition to such
assignment; provided, however, that if such assignment occurs before such
campaign, then the applicable assignee shall deposit funds for such advance
payment into an escrow account with an escrow agent reasonably acceptable to
Biogen Idec (it being understood that any escrow agreement, joint instructions
or other terms of escrow release shall provide for the immediate release of
funds to Biogen Idec upon delivery of any such 2B8 ordered pursuant to this
Section 5).

6. In accordance with Section 9.3 of the Supply Agreement but subject to
Section 5 above, Biogen Idec hereby consents to the assignment by Bayer of the
Supply Agreement to any Third Party to whom (i) Bayer sublicenses all or
substantially all of its rights in the Licensed Product pursuant to Section 5.2
the License Agreement or (ii) Bayer assigns all of its rights and obligations
under the License Agreement pursuant to Section 13.1(b) of the License
Agreement.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

- 48 -



--------------------------------------------------------------------------------

7. Bayer acknowledges that Biogen Idec anticipates subcontracting and/or
transitioning analytical services and fill/finish activities prior to [***] and
conjugation activities during [***]. Pursuant to Section 3.5 of the Supply
Agreement, Bayer hereby consents to such subcontracting and/or transitioning
subject to the following:

(a) Bayer shall submit any and all applicable regulatory submissions to the
appropriate regulatory authority in all jurisdictions for the Licensed Territory
as soon as reasonably possible for the subcontracting and/or transitioning
contemplated by this Section 7 and otherwise no later than six (6) months after
completion of the applicable validation.

(b) Conjugation activities by the applicable contract manufacturing organization
shall be validated using the 2B8 supplied to Bayer pursuant to Section 5 above.
Biogen Idec shall be responsible for the costs of the applicable validation
batch or batches (including, without limitation, the contract manufacturing
organization’s cost of the campaign itself), except that Bayer shall pay Biogen
Idec US $[***] per gram of active weight antibody used to produce Antibody
Conjugate for the first batch and US $[***] per gram of active weight antibody
used to produce Antibody Conjugate for any additional batches (it being
understood that each batch will use a minimum of 17.8 grams of active weight
antibody and that Bayer will only pay for that active weight antibody used to
produce commercially usable Antibody Conjugate). Notwithstanding any provision
herein to the contrary, the Parties acknowledge and agree that Biogen Idec shall
have no further responsibility with respect to such Antibody Conjugate upon
completion of the validation campaign.

(c) Biogen Idec shall use commercially reasonable efforts to engage a single
contract manufacturing organization for the analytical services and the
fill/finish activities, and Biogen Idec shall use commercially reasonable
efforts to engage the same contract manufacturing organization for the
conjugation activities. The identity of each contract manufacturing organization
shall be subject to Bayer’s prior consent, such consent not to be unreasonably
withheld, conditioned or delayed.

(d) Biogen Idec shall cause any subcontract with any such contract manufacturing
organization(s) to allow for its assignment to Bayer following the expiration or
earlier termination of the Supply Agreement. The duration of any such
subcontract shall commence prior to expiration or earlier termination of the
Supply Agreement and shall be for a term that is typical for the type of
agreement in question but, in any event, no less than [***] years. In
negotiating any such subcontract, Biogen Idec shall negotiate in good faith to
obtain commercially reasonable terms and conditions taking into account that
such subcontract will be assigned to Bayer. Biogen Idec shall assign to Bayer,
and Bayer shall assume from Biogen Idec, each such subcontract as soon as
reasonably possible after the expiration or earlier termination of the Supply
Agreement (it being understood that Bayer shall enter into an assignment and
assumption agreement for each such subcontract in form and substance reasonably
acceptable to both Biogen Idec and Bayer).

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

- 49 -



--------------------------------------------------------------------------------

Bayer acknowledges and agrees that Biogen Idec’s obligations under this
Section 7 are dependent upon Bayer’s timely performance of its obligations under
this Section 7. Biogen Idec recognizes and accepts that the obligations of this
Section 7 shall survive expiration or earlier termination of the Supply
Agreement to the extent such obligations are consistent with the manufacturing
transfer activities contemplated by Section 8 below.

8. On expiration or earlier termination of the Supply Agreement, Biogen Idec and
Bayer shall exercise fair dealing and negotiate in good faith to agree upon a
project plan (the “Project Plan”) describing the activities required to effect
an orderly transition of the manufacture of 2B8 (i.e., the antibody) and related
conjugation activities for the Licensed Territory from Biogen Idec to Bayer or
its designee, and the Parties shall subsequently implement the Project Plan.
Without prejudice to the generality of the foregoing, the Project Plan shall
include or address the following:

(a) the cost and expense of Biogen Idec’s personnel and resources used in
connection with the implementation of the Project Plan will be borne by Biogen
Idec;

(b) Biogen Idec delivering or providing access to Bayer or its designee of
documentation reasonably necessary to effect such transition in an orderly
manner consistent with regulatory requirements, including documentation
summarizing any BIOGEN IDEC Know-How;

(c) if Bayer requests, Bayer or its designee obtaining the same rights as Biogen
Idec Inc.’s rights under that certain Amended and Restated Non-Exclusive License
Agreement, dated as of December 20, 2007, by and between Genentech, Inc. and
Biogen Idec Inc. (which is commonly referred to by Biogen Idec as its “Cabilly
license”) in connection with the manufacture of the Licensed Product for the
Licensed Territory through a direct license from Genentech, Inc. to Bayer or its
designee or, if a direct license cannot be achieved after the use of
commercially reasonable efforts, a sublicense from Biogen Idec Inc. to Bayer or
its designee (it being understood that Bayer or its designee shall enter into a
sublicense agreement for such sublicense in form and substance reasonably
acceptable to both Biogen Idec and Bayer); and

(d) limitations on the type, number, frequency and length of meetings, document
requests and the like, as well as procedures and timelines with the aim of
efficiently using Biogen Idec’s personnel and resources and otherwise minimizing
cost and expense in connection therewith.

 

 

- 50 -



--------------------------------------------------------------------------------

In furtherance of the foregoing, Biogen Idec’s obligations under the Project
Plan shall be limited to (i) providing appropriate answers to specific,
reasonable questions only during normal business hours and (ii) no more than a
total of [***] person-days of time, in the aggregate for all participation, by
all Biogen Idec personnel. Bayer acknowledges and agrees that Biogen Idec’s
obligations under this Section 8 are limited in accordance with the Project Plan
and are dependent upon (x) the reasonable competence of Bayer or its designee
with respect to the activities at issue (including, without limitation,
obtaining the required approvals in a timely manner for the conduct of
manufacturing activities at a facility selected and prepared by Bayer or its
designee and possession by Bayer or its designee of the requisite skills,
equipment, ingredients and resources for the manufacture of product similar to
the Licensed Product) and (y) Bayer’s timely performance of its obligations
under Section 7 above, this Section 8 and the Project Plan. Notwithstanding any
provision herein to the contrary, the Parties acknowledge and agree that Biogen
Idec shall be obligated to participate in the manufacturing transfer activities
contemplated by this Section 8 only once and that, subject as stated below,
Biogen Idec shall have no further responsibility with respect to such activities
thereafter. In the event that such transition is not successfully achieved
through no fault of Biogen Idec or Bayer, Biogen Idec agrees to provide
reasonable additional assistance if requested by Bayer, provided that Bayer
shall pay for any costs and expenses associated with such additional assistance.
Such costs and expenses shall be reasonable and shall be directly referable to
the activities to be performed. Biogen Idec recognizes and accepts that the
obligations of this Section 8 shall survive expiration or earlier termination of
the Supply Agreement.

Except for the Cabilly license referred to above, Biogen Idec represents and
warrants that, as of the date of this Amendment and to its knowledge, no other
license from a Third Party is required for the manufacture of the Licensed
Product for all indications in the Field.

9. Except as expressly amended by this Amendment, the Supply Agreement remains
in full force and effect.

10. This Amendment shall be binding upon and inure to the benefit of the Parties
and their respective successors and assigns. This Amendment may be executed in
separate counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument. Signatures on
counterparts of this Amendment transmitted by facsimile or e-mail shall be
deemed effective for all purposes.

[SIGNATURE PAGE FOLLOWS]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

- 51 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment by
their duly authorized officers and representatives as of the date hereof.

 

BIOGEN IDEC US CORPORATION     BAYER PHARMA AG By:  

/s/ George A. Scangos

    By:   

/s/ F. Gardyan-Eisenlohr

Name:   George A. Scangos     Name:    F. Gardyan-Eisenlohr Title:   CEO    
Title:    General Counsel       By:   

/s/ Andreas Fibig

      Name:    Andreas Fibig       Title:    Title Illegible